People v Colliton (2015 NY Slip Op 05692)





People v Colliton


2015 NY Slip Op 05692


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2014-02399
 (Ind. No. 306/13)

[*1]The People of the State of New York, respondent,
vJames Colliton, appellant.


Steven A. Feldman, Uniondale, N.Y., for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered February 27, 2014, convicting him of failure to register and verify as a sex offender, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review (see CPL 470.05[2]; People v Toxey, 86 NY2d 725, 726). Moreover, contrary to the defendant's contention, the exception to the preservation requirement does not apply here, because his plea allocution did not cast significant doubt on his guilt, negate an essential element of the crime, or call into question the voluntariness of his plea (see People v Lopez, 71 NY2d 662, 666; People v Young, 88 AD3d 918). In any event, the plea allocution was sufficient, as it showed that the defendant understood the charge against him and made an intelligent decision to accept the plea (see People v Goldstein, 12 NY3d 295, 301; People v Seeber, 4 NY3d 780, 781; People v Fooks, 21 NY2d 338, 350).
MASTRO, J.P., CHAMBERS, COHEN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court